201 N.W.2d 710 (1972)
STATE of Iowa, Appellee.
v.
James Whitridge WILLIAMS, Appellant.
No. 55245.
Supreme Court of Iowa.
October 18, 1972.
P. F. Elgin, Indianola, and Gordon E. Allen, Des Moines, for appellant.
Richard C. Turner, Atty. Gen., and Robert Gottschald, County Atty., for appellee.
Heard before MOORE, C. J., and UHLENHOPP, REYNOLDSON, HARRIS, and McCORMICK, JJ.
HARRIS, Justice.
Defendant appeals his conviction of operating a motor vehicle while under the influence of an alcoholic beverage. Evidence of the results of a breath specimen test was admitted over defendant's timely objections at trial. The breath specimen had been obtained under a procedure intended to conform with the implied consent law. No blood test was offered. Under our holding in Rodriguez v. Fulton, 190 N.W.2d 417 (Iowa 1971) the breath test could be requested by the officer only after a blood test had first been offered and refused. Unless the proper procedure is followed evidence of such a breath test is inadmissible in criminal as well as civil cases. State v. Hraha, 193 N.W.2d 484 (Iowa 1972). We are bound under these authorities to reverse defendant's conviction.
Reversed and remanded.
MOORE, C. J., and REYNOLDSON and McCORMICK, JJ., concur.
UHLENHOPP, J., concurs specially.
UHLENHOPP, Justice (concurring).
I adhere to the views I expressed in dissenting in Rodriguez v. Fulton, 190 N.W.2d 417 (Iowa), and State v. Hraha, 193 N.W.2d 484 (Iowa). Those decisions are, however, the law, and I therefore concur in the present opinion.